Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-3   Pg. 1 of
                                         8




                        EXHIBIT C
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03     Doc 395-3   Pg. 2 of
                                                8



   1   Stephen C. Hinze (State Bar No. 131787)
   2
       STEPHEN C. HINZE, ATTORNEY AT LAW
       217 Civic Center Drive, Suite 10
   3   Vista, CA 92084
       Tel: 760-945-9353
   4   Fax: 760-454-2427
   5   Bankruptcy Counsel
       Debtor and for Debtor in Possession
   6

   7

   8                              UNITED STATES BANKRUPTCY COURT
   9                              SOUTHERN DISTRICT OF CALIFORNIA
  10

  11   IN RE:                               )              Case No.: 17-06078-MM11
                                            )
  12                                        )              Chapter 11
                                            )
  13   CORE SUPPLEMENT TECHNOLOGY,          )              DECLARATION OF RICHARD
       INC. a California Corporation        )              FEFERMAN IN SUPPORT OF ESTIMATED
  14                                        )              DISTRIBUTION FORCAST
                                            )
  15                                        )
          Debtor and Debtor in Possession   )              Judge:        Hon. Margaret M. Mann
  16                                        )              Dept.:        One, Room 218
                                            )              Date:         March 1, 2018
  17                                        )              Time:         12:00 Noon
                                            )
  18                                        )
                                            )
  19                                        )
  20
       ____________________________________ )

  21            I, Richard Feferman, declare and state as follows:
  22            I am the Chief Restructuring Officer of Core Supplement Technology, Inc.,
  23   the debtor and debtor-in-possession in the above-captioned Chapter 11 case
  24   (“Debtor”). The matters set forth herein are within my own personal knowledge,
  25   except as to those matters stated on information and belief, and as to those, I
  26   believe them to be true. If called upon as a witness, I could and would testify
  27   competently thereto.
  28




       Page 1 of 3
       Declaration in Support of Pro Forma Distribution Analysis              17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-3    Pg. 3 of
                                                8



   1
               1.      I began working with the Debtor on December 26, 2017, reviewing
   2
       business operations, financial reports, meeting with employees and analyzing
   3
       business operations.
   4
               2.      I was formerly appointed Chief Restructuring Officer on February 8th
   5
       2018.
   6
               3.      The Debtor has been unable to achieve profitability and has been
   7
       unable to adequately fund its accounting department during its existence as a
   8

   9
       business. Since the bankruptcy was filed the situation has deteriorated due to the

  10   loss of support staff. Consequently, reporting of current financial data has been
  11   challenging.
  12           4.      I have previously reported to the Court that the Debtor has had only a
  13   single person in its accounting department. I recently learned that this statement
  14   was inaccurate. The accounting department, at times, has assistance with certain
  15   accounts payable procedures from a temporary employee who also serves as a
  16
       receptionist.
  17
               5.      Since my formal appointment on February 8th, my authorized
  18
       assistant, Alan Meyers, has been assisting in the accounting department. The
  19
       accounting department has also used temporary help, however this person’s last
  20
       day is March 2, 2018. The Debtor is searching for a replacement familiar with its
  21
       accounting software. Other than the temporary employee, the accounting
  22

  23
       department consists of only one American with Disability Act employee (the

  24
       “Controller”), who has serious health concerns and has often been unable to
  25   perform duties at work because of those health issues. We have made
  26   accommodations to address her physical disabilities to the extent possible.
  27           6.      At least partially as a result her health issues, the Controller is
  28   disorganized, and behind in her work. My staff and I have considered these


       Page 2 of 3
       Declaration in Support of Pro Forma Distribution Analysis             17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20      Entered 04/06/20 17:19:03    Doc 395-3   Pg. 4 of
                                                 8




        circumstances and believe that it would be more difficult to continue without her a
    2   she best understands how the information in her office is organized.
    3
                7.     Reporting of financial data has improved, but the debtor remains
    4
        reliant on its sole accounting employee for information maintained in her unique
    5
        and proprietary filing and data storage systems. I am concerned with the timeliness
    6
        of the data in the Debtor's accounting system; but without the controller the Debtor
    7
        would lose her historical knowledge.
    8

    9
                8.     Attached to this Declaration as Exhibit 1 is a Forecast for Cash
   10   Distribution at the end of this case based upon the financial data currently available
   II   tome.
   12           9.     Attached to this Declaration as Exhibit 2 is a two-tier analysis of final
   13   distribution based on different scenarios. The first scenario assumes no
   14   accommodation by the secured creditors for other creditors; the second scenario
   IS   assumes some accommodation by the secured creditors for other creditors.
   16           I declare under penalty of perjury under the laws of the United States           0

   17   America that the foregoing is true and correct.
   18   Executed this 1st day of March 2018 at San Diego, California.



                                                  ~
   19

   20

   21
                                                   I   Richard Feferman

   22

   23

   24

   25

   26

   27

   28



        Pa e 3 of3
        Declaration in Support of Pro Fonna Distribution Analysis            17-006078-11 MMII
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-3   Pg. 5 of
                                         8




                              Exhibit 1
                      Cash Distribution Forecast
                   Case 17-06078-MM7        Filed 04/06/20 Entered 04/06/20 17:19:03    Doc 395-3   Pg. 6 of
Prepared by                                               Forecast8 of Cash                                          Preliminary
Richard Feferman                                           for Distribution                                    Subject to Change




                   Cash on Hand 2/27/18                                                      $ 778,360.04
                   Sale Proceeds                                                               1,100,000.00
                   Estimated Commissions on remaining Deposits to be collected                    38,923.00
                                            Estimated Total Cash and Cash Reciepts           $ 1,917,283.04

                   Less Estimated Disbursements
                    401k Wind-up Admin                                                       $     5,000.00
                    Customer Prepayments on Open Orders after Commissions                        300,305.60
                    Equipment Leases and Arrerages                                                65,223.44
                    Insurance                                                                     36,726.22
                    ISP and Liscenses                                                              3,500.00
                    IT and Records Retention                                                      17,500.00
                    Merchant Fees and Bank Charges                                                 3,500.00
                    Payroll and costs                                                            151,500.00
                    Rent                                                                          38,808.00
                    Restructuring                                                                 50,000.00
                    Services                                                                         548.00
                    Simpson / Core Acct Settlement                                                97,000.00
                    Tax returns                                                                   10,000.00
                    Testing Services                                                              10,000.00
                    Unpaid AP                                                                     36,182.51
                    utilities                                                                     18,550.00
                    Est costs to Vacate Bld 2 - Move equipment to Bld 1                           20,000.00
                                                      Total Estimated Disbursements              864,343.77
                                             Estimated Net Available for Distribution        $ 1,052,939.27
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-3   Pg. 7 of
                                         8




                                 Exhibit 2
                          Distribution Scenarios
                         Case 17-06078-MM7              Filed 04/06/20        Entered 04/06/20 17:19:03              Doc 395-3   Pg. 8 of
                                                                                  8
Prepared by Richard Feferman                                Preliminary Analysis of 2 Distribution Scenarios                                Subject to Amendment




                                RECOVERABLE ASSETS                                                      No Accomodation                 Accomodation
Projected Cash on Hand (in Dip Accounts - March 31, 2018)                                           $         1,052,939.27         $         1,052,939.27
Office Equipment, Furnishings, and Supplies - 0 recoverable value assumed
Claims on D&O Policy                                                                                       UNKOWN                         UNKOWN
Avoidance Actions                                                                                          UNKOWN                         UNKOWN
                                                                            Total Assets            $        1,052,939.27          $        1,052,939.27
                               PROPOSED ACCOMODATION
Less Accomodation For Administrative Claims (Not including fees subject to Carve
Out)                                                                                                                                            158,000.00
Less Accomodation For Benefit of Unsecured Creditors (Could be used for prosecuting
avoidance actions and D&O claims)                                                                                                               100,000.00
Available for Secured Creditors after Administrative and Unsecured Accomodation                     $          1,052,939.27        $            794,939.27
                                           CLAIMS
Secured Claims, subject to challenge. Bank of America (dated 1/31/18 $1,804,996.79
plus per diem of $239.82 est payoff 3/31/2018 = $1,819,146.17 ); Berlin asserts a
Proof of Claim in the amount of $240,000; Ally (dated 2/28/18 is $3,368.50 + .50/day
est 3/31 = $3,384); Marlin (awaiting Payoff stmt est $5,000). Debtor is reserving all
rights to challenge the claims listed above. Estimated Grand Total of Asserted Secured
Claims, Subject to Challenge = $2,067,530.17                                                        $          2,067,530.17        $          2,067,530.17
                                            PERCENT RECOVERY BY SECURED CREDITORS                                       51%                            38%
Chapter 11 Administrative Claims not covered by carve-out and cash collateral, Subject
to Notice and opportunity for objection. Estimate of outstanding Chapter 11
Administrative Claims on March 31, 2018: Stephen Hinze (Debtors Insolvency Counsel
$140,000 [Feb 28, 2018 Bal is approx. $89,580.00]); Mayfield Bustarde (Debtor's
General Counsel $15,000 [Feb 28, 2018 Bal is approx. $13,000.00]); 503 (b) (9) Claim of
vendor $5,000; Corporate Recovery Associates, LLC (employer of Chief Restructuring
Officer and permitted Staff Member Alan Myers, CPA [Estimated Outstanding Balance
on 2/28/18 $25,000 - Firm's employement order provides for carve-out with cash
collateral provision and is not in these figures]).                                                 $           158,000.00         $            158,000.00
                     PERCENT RECOVERY BY CHAPTER 11 ADMINISTRATIVE CREDITORS                                            0%                            100%
Scheduled Unsecured Creditors (Priority and General Unsecured - Unreconciled and
subject to Challenge)                                                                               $          3,397,186.31         $          3,397,186.31
                                                                                                                                   Cash Dist is approx 3% if
                                                                                                                                   money is not used for
                                                                                                                                   avoidance actions and
                         PERCENT RECOVERY BY SCHEDULED UNSECURED CREDITORS                                              0%         D&O claims
